Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   November 12, 2015

The Court of Appeals hereby passes the following order:

A16E0017. IN RE: EARL CAMERON.

      Earl Cameron moves this Court for an emergency supersedeas to stay a
contempt order entered by the trial court on October 29, 2015. On that same day,
Cameron filed a motion for supersedeas and a notice of appeal in the trial court.
Cameron has now been arrested and taken into custody. As provided in OCGA § 5-6-
13, a trial court has no discretion to grant or refuse a supersedeas in cases of contempt
where the defendant has submitted an application and written notice indicating his
intent to seek an appeal. Binkley v. Flatt, 256 Ga. App. 263, 265 (2) (568 SE2d 95)
(2002). “The statute calls a mandatory halt [to punishment for contempt] as matter of
right.” Calvert Enterprises, Inc. v. Griffin-Spalding Cnty. Hosp. Auth., 197 Ga. App.
727, 728 (1) (399 SE2d 287) (1990). We therefore GRANT Cameron’s emergency
motion for supersedeas and ORDER that he be released from custody instanter and
that enforcement of the contempt order be stayed until such time as the underlying
appeal is docketed and resolved on the merits. See Court of Appeals Rule 40 (b).

                                         Court of Appeals of the State of Georgia
                                                                              11/12/2015
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.